DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
 
Response to Amendment
The amendments filed on November 8, 2021 have been entered. Applicant amended claims 1, 2, 3, 9, and 14 add added new claim 20. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on November 8, 2021 with respect to the Final Office Action dated July 7, 2021 have been fully considered but they are not persuasive.  
Applicant argued, in first paragraph at page 7 of applicant’s remarks, “However, it is the "the selected object summary pod 410" is relied on for the drill down display. There is no indication that the drill-down display is related to the connections (links 120 as argued above)”.  Applicant further argued 
In response, Fig. 4 shows visual map 404 depicting nodes and connection/interfaces associated with a service. Object summary pod 410 includes details of correlated nodes and interfaces. Fig. 15 shows span view for a link between OTWAMON23_Dagobah and OTWAMON23_Genosis. The selected object summary pod 410 associates the link. Fig. 16 shows object detail 480 with various functions related to the link. Paragraph 0140, lines 2-6, teaches such detail view associates endpoints with links as stated “FIG. 16 illustrates object details 480 of the objects and correlated data 420. In this example, the object details 480 are for an optical service (ODU2) between two endpoints with behavior (e.g., mesh restoration, etc.) and routing constraints”.  
Applicant argued, in  first paragraph at page 8, “Independent claim 9 recites "receiving a selection from among the network devices or connections upon which to apply the pre-defined drill-down action that is associated with the selection, wherein the selection comprises any subset of the one or more network devices and the connections between those network devices, further wherein an action performed based on the selection applies to each of the one or more network devices and the connections in the subset." For the reasons discussed above, D'Ippolito fails to disclose or render obvious the claimed pre-defined drill-down actions associated with the connections between those network devices. The addition of Gao to D'Ippolito fails to cure this deficiency. Further, the combination of D'Ippolito and Gao fails to disclose or render obvious the claimed selection of a subset of network devices and connections where the action performed based on the selection applies to each of the one or more network devices and the connections in the subset as claimed”.
In response, as shown above, Fig. 4 shows visual map 404 depicting a subset of nodes and connection/interfaces associated with a service. Actions included in the Object summary pod 410 are related to respective node or connection.  

In response, Gao, in paragraph 0048, talks about customizing the predefined data view as stated “The term “Data View” refers to the functionalities that allow users to create their own customized views of network data and display those views on a network map. Users can create multiple Data Views for each device. Each actual Data View has two parts: (1) the data that are selected for display; and (2) the positions of that data within the display. The inventive system also includes pre-defined Data Views that can be modified and saved as new Data Views or as Data View Templates”. See paragraphs 0077-0078 as well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Gao to about customizing predefined data-view. One would be motivated to do so since such template allow users to create their own customized views of network map and display those views on the network map (see paragraph 0048, lines 1-4, of Gao).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the phrase "the mapping" in line 15.  There is insufficient antecedent basis for this phase in the claim.
Claim 14 recite the limitation” wherein the modifying the mapping comprises modifying the display of the pre-defined drill-down action to include the customization” in line 14-15. Since the mapping is not defined in the claim, modifying the mapping is unclear.
Dependent claim 15-20 inherit the indefiniteness of claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by D'Ippolito et al. (US PGPUB No.  20190215248), hereinafter, D'Ippolito.
Regarding claim 1:
D'Ippolito teaches:
A method for network management comprising: 
displaying a map of network devices and connections between the network devices (Fig. 4 shows network map 404 displaying nodes and connection between nodes. Paragraph 0127, lines 2-5 states “The subway map and line service view 400 includes an object details view 402, a network map 404 for a nodal view, a subway map 406 for a card view, a visual scrollbar 408, and a selected object summary pod 410.”);
 associating one or more of the network devices and one or more of the connections with one or more drill-down actions (Fig. 4 shows visual map 404 depicting nodes and connection/interfaces associated with a service. Fig. 4 shows object summary pod 410. Paragraph 0128, lines 6-9, teaches a pop-up window (drill-down action) associating with a network element as stated “The selected object summary pod 410 is a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine”. Fig. 16 shows NE (network device) under Endpoints and associated links (network connection) under routing constraints.); 
displaying, for each of the one or more drill-down actions associated with the one or more of the network devices, each of the drill-down actions on the map at a location adjacent to the associated one or more network devices (Paragraph 0133, lines 3-5, states “The selected object summary pod 410 includes buttons to reboot, resync, and bring up additional details of a selected object”);
displaying for each of the one or more drill-down actions associated with the one or more connections, each of the one or more drill-down actions adjacent to the associated one or more (see Fig. 15 shows object summary pod 410 associated with the link/interface between OTWAMON23_Dagobah and OTWAMON23_Genosis); 
receiving a selection of one of the displayed drill-down actions for the one or more network devices associated with the selected drill-down action when displayed and associated with the one or more of the network devices (Paragraph 0133 teaches selection of an action as stated” The selected object summary pod 410 includes buttons to reboot, resync, and bring up additional details of a selected object”); 
 receiving a selection of one of the displayed drill-down actions for the one or more connections associated with the selected drill-down action when displayed and associated with the one or more of the connections (Fig. 15 shows related & correlated details 470 that has clickable data buttons. Detail view brings up actions associated with endpoints and links as discussed Paragraph 0140, lines 2-6);
implementing a function provided by the selected drill-down action that corresponds with the associated one or more network devices when the selected drill-down action is adjacent to the associated one or more network devices (paragraph 0018, lines 7-10, sates “The memory storing instructions that, when executed, can further cause the processor to receive an input from the user from a selection in the GUI, and present correlated objects and data items based on the selection”. Paragraph 0141 and Fig. 17 teaches displaying details i.e. displaying attributes details when attribute option is selected. Paragraph 0083 teaches execution of such function enable customers to manage multi-layer communications networks with respect to troubleshooting, diagnostics, re-routing, service assurance, service maintenance); and
implementing a function provided by the selected drill-down action that corresponds with the associated one or more connections when the selected drill-down action is adjacent to the associated one or more connections (Fig. 16 shows object detail 480 with various function related to the link that can be implemented).
As to claim 2, the rejection of claim 1 is incorporate. D’Ippolito teaches all the limitations of claim 1 as shown above.  
D’Ippolito further teaches wherein the selection comprises a selection of the associated one or more network devices adjacent to the 2Application No. 16/719,619Docket No. 516602.5000031 selected drill-down action or a selection of the associated one or more connections adjacent to the selected drill-down action (paragraph 0128, lines 6-9, teaches a pop-up window (drill-down action) associating with a network element as stated “The selected object summary pod 410 is a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine”).
As to claim 3, the rejections of claim 1 is incorporate. D’Ippolito teaches all the limitations of claim 1 shown above.  
D’Ippolito further wherein the function provides a display of information for the associated one or more network devices or the associated one or more connections depending on the selection (Paragraph 0128, lines 6-9, teaches a pop-up window (drill-down action) associating with a network element as stated “The selected object summary pod 410 is a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine”. Paragraph 0133 further teaches selected object summary pod 410 shows function related to the selected network element).
As to claim 4, the rejection of claims 1-3 are incorporate. D’Ippolito teaches all the limitations of claims 1-3 as shown above.  
D’Ippolito further teaches wherein the display of information comprises an analysis of the associated one or more network devices or the associated one or more connections (Paragraph 0128, lines 6-9, teaches a pop-up window (drill-down action) associating with a network element as stated “The selected object summary pod 410 is a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine”. Paragraph 0133 further teaches selected object summary pod 410 shows function is applied to the selected network element).
As to claim 5, the rejection of claim 1 is incorporate. D’Ippolito teaches all the limitations of claim 1 as shown above.  
D’Ippolito further teaches wherein each of the network devices is displayed as an icon on the map (paragraph 0145, lines 5-10, teaches network element can be displayed as an icon on the map as stated “The network map 404 can include visualizations on the links 120 such as color coding, dashing, etc. to represent different states, to represent selected services, etc. The sites 110 or the network elements 122, 124 can be represented as icons which also can include color coding, dashing, etc. to represent different states, to represent selected services”).
As to claim 6, the rejections of claims 1 and 5 are incorporate. D’Ippolito teaches all the limitations of claims 1 and 5 as shown above.  
D’Ippolito further teaches wherein the location at which the drill-down action is displayed comprises a link near the icon for the associated network device (Fig. 4 shows object summary pod on the network map for a particular node).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D'Ippolito, in view of Priya et al. (US PGPUB No. 20160352586), hereinafter, Priya.
As to claim 7, the rejection of claim 1 is incorporate. D’Ippolito teaches all the limitations of claim 1 as shown above.  
D'Ippolito does not teach further comprising: receiving a condition upon which the drill-down action is applied.
Priya teaches teach further comprising: receiving a condition upon which the drill-down action is applied (paragraph 0101, lines 1-8, and teaches condition for drill-down action as stated “As shown in FIG. 8A, and by reference number 802, a user may specify a "lockout" condition for a particular digital path. Here, as shown by reference number 804, the user specifies the "lockout" condition for a digital path between NodeD and NodeM. Assume that the user specifies the "lockout" condition by clicking the digital path between NodeD and NodeM, and by selecting the "lockout" button from a drop-down menu”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Priya about condition for drop-down action to be applied. One would be motivated to do so since such condition can invoke automatic action, for example, rerouting traffic from one path to another   (see paragraph 0101, lines 9-12, of Priya).                                                                                                                                                                               
As to claim 8, the rejections of claims 1 and 7 are incorporate. D’Ippolito teaches all the limitations of claims 1 and 5 as shown above.  
D’Ippolito further teaches wherein the condition comprises one of always display, display upon an alert, or display upon selection of a particular variable (paragraph 0129 discuss highlighted display for network element that have alarms).

Claims 9, 10, 11, 13, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over D'Ippolito, in view of Gao et al. (US PGPUB No. 20180018065), hereinafter, Gao.
Regarding claim 9:

D'Ippolito does not explicitly teaches in generating a data view template and applying data view template to modify the map.
Gao teaches generating a data view template and applying data view template to modify the map (paragraph 0069 talks about generating a data view template. Paragraph 0074 teaches modifying the network map according to the data view template as stated “After all data units are defined, the Data View Template is saved, together with creation time and creator information. The named Data View Template can be then applied to any number of devices or a group of devices in a computer network map, and a Data View instance will be created for each device. Each device's Data View instance shares the name of the Data View Template. Within each Data View instance, the associated Data Units will be automatically created to capture the designated device data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Gao to about generating and applying data view template. One would be motivated to do so since such template allow users to create their own customized views of network data and display those views on a network map (see paragraph 0048, lines 1-4, of Gao).
Claim 10 recites similar limitations as claim 6. Accordingly, it is rejected under similar rationale.
As to claim 11, the rejections of claims 9 and 10 are incorporate. D’Ippolito, in view of Gao, teaches all the limitations of claims 9 and 10 as shown above.  
D’Ippolito further teaches wherein the selectable link is displayed adjacent to the selected network device or connection upon which the pre-defined drill-down action is applied (Fig. 4 shows object summary pod on the network map for a particular node).
As to claim 13, the rejections of claim 9 is incorporate. D’Ippolito, in view of Gao, teaches all the limitations of claim 9 as shown above.  
D'Ippolito, in view of Gao, teaches further comprising: receiving [[one or more input parameters]] for usage with the data view template application and for the pre-defined drill-down action (see at least claim 9 rejection as shown above).
D'Ippolito does not teach [[further comprising]]: receiving one or more input parameters for [[usage with the data view template application and for the pre-defined drill-down action]].
Gao teaches further comprising: receiving one or more input parameters for usage with the data view template application and for the pre-defined drill-down action (paragraph 0068, lines 17 states “Position 317 may be used to input a device note or comment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Gao to receive one or more input parameter. One would be motivated to do so to create data view computer object, at least a name, for a device (see paragraph 0068, lines 1-3, of Gao).
Regarding claim 14:
Claim 9 differs from claims 1 and 9 in reciting the limitation “receive a customization of the pre-defined drill-down action, wherein the modifying the mapping comprises modifying the display of the pre-defined drill-down action to include the customization”.
D'Ippolito does not teach “receive a customization of the pre-defined drill-down action, wherein the modifying the mapping comprises modifying the display of the pre-defined drill-down action to include the customization”.
Gao teaches “receive a customization of the pre-defined drill-down action, wherein the modifying the mapping comprises modifying the display of the pre-defined drill-down action to include the customization” (see at least 0048, 0077-0078).
(see paragraph 0048, lines 1-4, of Gao).
Claim 18 recites similar limitations as claim 6. Accordingly, it is rejected under similar rationale.
Claim 19 recites similar limitations as claims 5 and 6. Accordingly, it is rejected under similar rationale.
As to claim 20, the rejection of claim 14 are incorporate. D’Ippolito teaches all the limitations of claims 14 as shown above.  
D’Ippolito does not teaches wherein the customization comprises an additional action or a change to the actions that are part of the pre-defined drill- down actions.
D’Ippolito further teaches wherein the customization comprises an additional action or a change to the actions that are part of the pre-defined drill- down actions (see at least paragraph 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Gao to about customizing predefined data-view. One would be motivated to do so since such template allow users to create their own customized views of network data and display those views on a network map (see paragraph 0048, lines 1-4, of Gao).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over D'Ippolito, in view of Gao, and further in view of Marchant et al. (US Patent No. 9098412), hereinafter, Marchant.
As to claim 12, the rejections of claim 9 is incorporate. D'Ippolito teaches all the limitations of claim 9 as shown above.  

Marchant teaches wherein the display of the pre-defined drill-down actions is displayed as a recommended action for troubleshooting (col. 12, lines 44-46 talks about displaying recommend action in the GUI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito, in view of Gao, to incorporate the teaching of Marchant about recommended action. One would be motivated to do so since recommended action can be selected for automatic execution upon selection (see col. 2, lines 3-9, of Marchant).
Claim 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over D'Ippolito, in view of Priya, and further in view of Gao.
D'Ippolito, in view of Priya, teaches provides an option for establishing conditions upon which the drill-down actions are [[displayed]] (see claim 7 rejection as shown above).
D'Ippolito does not teach wherein the data view template editor [[provides an option for establishing conditions upon which the drill-down actions are]] displayed.
Gao teaches wherein the data view template editor provides an option for establishing conditions upon which the drill-down actions are displayed (paragraph 0077 discuss editing data view how the popup window displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito, in view of Priya, to incorporate the teaching of Gao about editing data view template of the popup window how displayed upon certain condition satisfied. One would be motivated to do so to have a customize display of pop up window (paragraph 0077, lines 9-11, of Gao).
Claim 16 recites similar limitations as claim 8. Accordingly, it is rejected under similar rationale.
As to claim 17, the rejections of claims 14, 15, and 16 are incorporate. D’Ippolito, in view of Gao and Priya, teaches all the limitations of claims 14, 15, and 16 as shown above.  
D’Ippolito further teaches wherein the alert comprises a golden baseline alert that occurs when current data varies from an established golden baseline for that data (paragraph 0167 teaches showing anomalies in the graph as stated “Displays the specific data related to a selection in the graph. When nothing is selected, displays the list of all anomalies detected in the graph (i.e. pins)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



	February 28, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/UZMA ALAM/Primary Examiner, Art Unit 2457